Title: From Thomas Jefferson to John Bondfield, 9 September 1787
From: Jefferson, Thomas
To: Bondfield, John



Sir
Paris Sep. 9. 1787.

The affairs of Holland, tho’ at one moment they had threatened a war, had got again into a hopeful train of accomodation, when all of a sudden a war is kindled between the Russians and Turks. The latter have imprisoned the Russian Ambassador resident with them, which you know is their manner of declaring war; and tho no news of actual hostilities is yet arrived, every body considers them as inevitable. In the present state of Europe a spark dropped any where must kindle the whole. The only thing to be hoped is  that the advance of the season may prevent the other powers from being drawn into the vortex of hostilities till the next spring. But this cannot be depended on. Government here would still wish for peace, and may see disagreeably the publication of any opinion unfriendly to their wish. I will beg of you therefore to make use of this for your own information only and that of the persons concerned in our commerce for your port. My duty leads me to the care of them, and my desire to give no offence makes me wish to give no further alarm. I make the same communication to the ports of Nantes, Lorient and Havre. I am with much esteem Sir your most obedient humble servt.,

Th: Jefferson

